UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------x
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, et al.,

                                   Plaintiffs,


                 -against-                                                                     71-cv-2877 (LAK)


LOCAL 638 ETC.; LOCAL 28 OF THE SHEET METAL
WORKERS’ INTERNATIONAL ASSOCIATION, et al.,

                        Defendants.
------------------------------------------------x


                                                   ORDER


LEWIS A. KAPLAN, District Judge.

                   Inspection of the docket sheet reveals that the filers of the response to the Court’s June 21
order have misunderstood it. That order requires information concerning all persons and entities who now or
previously were parties to this case, not simply the handful mentioned in the filers’ response. The docket sheet
reveals at least the former presence of a host of other parties, not least the New York State Division of Human
Rights, the City of New York and many others.

                 The Moving Parties shall file a full and complete response to the Court’s June 21, 2021 order
on or before July 26, 2021.

                 SO ORDERED.

Dated:           July 6, 2021



                                                                 /s/ Lewis A. Kaplan /PCM
                                                                _____________________
                                                                     Lewis A. Kaplan
                                                                United States District Judge
